DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to claims 1, 5, 6, 7 and 11, and new claim 13, submitted March 17, 2022 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see pages 5- 6, filed March 17, 2022, with respect to the rejection of claims 1 – 4 under 35 USC 103 have been fully considered and are persuasive in view of the claim amendment and argument presented.  The rejection of claims 1 – 4 under 35 USC 103 has been withdrawn. 
Applicant’s arguments, see pages 5 - 6, filed March 17, 2022, with respect to the rejection(s) of claim(s) 6 - 9 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 112(a) scope of enablement.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 6 – 9 and 12 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for an emulsion composition comprising: water; an oily component; gum arabic having a molecular weight of not less than 1 million; and a salt, wherein the salt content in the emulsion composition is 1.5 to 8 mass%, wherein the salt is at least one inorganic salt selected from the group consisting of sodium chloride, potassium chloride, calcium chlorides, and magnesium chloride, and wherein the salt content is 90 parts by mass or less per 100 parts by mass of the gum arabic, wherein the emulsion composition has a pH in the range of 2 to 4.5.  The specification does not reasonably provide enablement for an emulsion composition comprising: water; an oily component; unmodified or modified gum arabic; and 1.5 to 8 mass% of a salt, wherein the salt is at least one inorganic salt selected from the group consisting of sodium chloride, potassium chloride, calcium chloride, and magnesium chloride, wherein the salt content is 90 parts by mass or less per 100 parts by mass of the gum arabic, and wherein the emulsion composition has a pH in the range of 2 to 4.5.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use  the invention commensurate in scope with these claims.
The test for enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the specification coupled with information known in the art without undue experimentation (United States v. Telectronice, 8, USPQ2D 1217 (Fed. Cir, 1988).  Whether undue experimentation is needed is not based upon a single factor but rather in a conclusion reached by weighing many factors.  The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) the scope of the claims:
The nature of the claims are drawn to an emulsion composition.
The scope of the invention in the claims is an emulsion composition comprising: water; an oily component; any amount of unmodified or modified gum arabic; and 1.5 to 8 mass% of a salt, wherein the salt is at least one inorganic salt selected from the group consisting of sodium chloride, potassium chloride, calcium chloride, and magnesium chloride, wherein the salt content is 90 parts by mass or less per 100 parts by mass of the gum arabic, and wherein the emulsion composition has a pH in the range of 2 to 4.5.
(3) The state of the prior art:   The state of the prior art is found in the teaching of JP 2016-187344 (San-EI Gen F.F. I., Inc. (San-EI)).  Experiment example of San-EI discloses a composition containing a fragrance (considered to correspond to an oily component or to contain a substance corresponding to an oily component) such as a lemon flavoring, water, 0,1% gum arabic, and 0.05% trisodium citrate (salt), wherein the content of the flavoring falls within the numerical range set forth in the present invention (refer also to paragraph [0019]).  A composition containing an emulsifier, oily component, and water is equivalent to an emulsion composition, and it can be said that as a result of containing these components, the stability of the emulsion composition is enhanced.
(4) the predictability or unpredictability of the art: Chemistry is unpredictable. In reMarzocchi, 439 F2d 220, 169 USPQ 367 para. 3. However, the "predictability or lack thereof' in the art refers to the ability of one skilled in the art to extrapolate the disclosed or know results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. MPEP 2164.03. 
(5) The relative skill of those in the art:  One of ordinary skill is a practicing organic chemist.
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
The specification has provided guidance for an emulsion wherein the gum Arabic has a molecular weight of not less than 1 million.  According to table B4 to B6 along with the discussion on  pages 87 – 89, it is the combination of the presence of NaCl (a salt) with a particular molecular weight of gum arabic over 1 million that provides the technical effect of forming a stable emulsion composition.  Further, in the specification the effect is compared to the case with gum Arabic molecular of 0.80 million of A-10, A-11 and A-12.  This effect appears to be essentially the same as the defined with respect to table A4 to A6 on pages 70 – 71.  
However, the specification does not provide enablement for an emulsion composition of  water; an oily component; any amount of unmodified or modified gum arabic; and 1.5 to 8 mass% of a salt, wherein the salt is at least one inorganic salt selected from the group consisting of sodium chloride, potassium chloride, calcium chloride, and magnesium chloride; and wherein the level of gum arabic is below 1 million.
(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to the difficulty of creating a stable emulsion, especially one with a level of stability that can be sustained over a several days and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the entire scope of the claims.
Allowable Subject Matter
Claims 1 – 4 and 13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the Examiner had considered the amendment filed by Applicant on March 17, 2022 and the arguments therein.  Applicant’s arguments were found persuasive; as such, the Examiner has withdrawn the rejection made in the previous Office Action.  Further, the Examiner has considered the cited references and conducted a thorough search of the appropriate data bases for the claimed subject matter and did not discover any reference  which anticipates the clamed subject matter or would form a basis for concluding that the claimed subject matter would have been obvious.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622